Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 16, 2015

                                     No. 04-15-00299-CR

                                   Louis Leo CHRISTINA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR4887
                              Jefferson Moore, Judge Presiding


                                        ORDER

         Appellant’s third motion for extension of time to file his brief is GRANTED. Appellant’s
brief is due on December 3, 2015. No further extensions will be granted.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court